Title: To Thomas Jefferson from Joseph Bloomfield, 5 December 1807
From: Bloomfield, Joseph
To: Jefferson, Thomas


                        
                            Sir,
                            
                            New Jersey, Trenton December 5th. 1807.
                        
                        It is with much pleasure, I obey the directions of the Legislative Council and General Assembly of this
                            State, in transmitting the enclosed address. 
                  I have the honour to be, with the most respectful attachment Your most
                            obedient very humble Servant
                        
                            Joseph Bloomfield
                            
                        
                     Enclosure
                                                
                                                    
                            Sir,
                            
                        
                     The Representatives of the People of New Jersey in Legislature convened, animated with sentiments of attachment & esteem for the General Government, conceive it their duty at this eventful moment, to express their confidence & approbation of those who have so ably directed its councils, amidst the storms which agitate & convulse the civilized world.
                     We have to lament, that the faithful pursuit of an honest & dignified neutrality has proved inadequate to secure us from the insults & injuries of those nations, whose true interests would be best promoted by cultivating a good understanding with us.
                     The experience of other nations as well as our own, has long since convinced us, that the rights of a Neutral Nation, present but a feeble barrier to British madness & ambition.—That nation which openly avows to the world, that, “she can no longer distinquish between neutrals & enemies” becomes professedly & intentionally the open & avowed enemy of every nation at peace.—This language, tho’ addressed to the Danes, speaks with equal solemnity to us, in the prophetic voice of warning, “be ye also ready.”
                     The forbearance which is dictated by policy & humanity has its limits.—When the voice of justice is disregarded,—when injuries instead of being addressed, are aggravated by new wrongs,—when our peaceful Citizens are murdered in our harbours & on our coasts,—when a dishonorable submission to habitual wrongs, or an appeal to the unprofitable but decisive arbitrament of the sword, is arrogantly prescribed as the only alternative; every honorable sentiment which renders the name of free men dear to our hearts, forbids us to pause in such a choice.—Our Citizens with an unanimity before unknown, are ready to obey the first summons of their Country.—Their hearts are already consecrated to its service, & their lives & fortunes will be offered on the altar of its Independence. But the confidence which we feel in the government of our Country, forbids us not only to anticipate, but induces us to repose with full reliance, on the wisdom which may direct its final determination.
                     Adverting to our domestic concerns, we are happy to observe so many causes for mutual felicitation.—The defeat of a dangerous conspiracy, menacing for a time our peace & unity is not among the least.—That a conspiracy so extensive, so organized—should be defeated by the arm of the civil authority, without shedding a drop of blood, is a phenomenon in the history of conspiracies.—& the universal detestation of its authors, abettors & volunteer defenders, is a happy demonstration of the attachment of the people, both to the principles of our government, & the persons whom they have chosen to administer it. 
                     We derive much satisfaction also from a review of the flourishing state of our finances.—That an enormous debt, threatning to crush by its cumbrous weight, the growing energies of our Country, should be suddenly arrested & reduced in the compass of a few years, to an amount comparatively small,—with the fairest prospect of its utter extinction,—is a fact, which has scarcely a parallell in the history of finance, & can be explained only by that patriotic system of oeconomy, which has formed so distinguished a feature of the present administration.—
                     Before we conclude this address, permit us to take notice of a subject in which we feel particularly interested. We allude to your supposed intention of declining the service of your Country as Chief Magistrate at the approaching election.—We should sincerely regret such a determination.—However laudable may be the example, of declining the highest honors of the State, however inviting may be the charms of retirement to a mind born down by concerns of the first magnitude—we trust, the best interests of your Country will yet guide your determination.—The nation have a claim to the services of their most enlightened & experienced statesmen.—We hope that private considerations will yield to the public good; & that the best interests of the State may not be hazarded by a conflict of rival pretensions at this eventful moment.
                     With warmest wishes for the peace & prosperity of our beloved Country, & the promotion of your individual happiness, we bid you
                     Adieu
                     In Council—Dec: 4, 1807.
                     Signed in & by order of Council.
                                                                          
                            
                            Joseph Bloomfield,
                        President.
                        
                     
                        December 4, 1807.
                        Signed, in and by order of the House of Assembly.
                     
                     
                            
                            James Cael Speaker
                        
                  
                        
                    